Exhibit Compuware Corp. CPWR Acquisition of Gomez, Inc. by Compuware Corporation Call Oct. 7, 2009 Company▲ Ticker▲ Event Type▲ Date▲ MANAGEMENT DISCUSSION SECTION Operator:Hello, and welcome to the Compuware Teleconference. At the request of Compuware this conference is being recorded for instant replay purposes. At this time, I would like to turn the conference over to Ms. Lisa Elkin, Vice President of Communications and Investor Relations for Compuware Corporation. Ms. Elkin, you may begin. Lisa Elkin, Vice President, Investor Relations and Communications Thank you very much, Kent, and good morning, ladies and gentlemen. Thank you for dialing in to learn more about how Compuware and Gomez are joining forces to optimize application performance across the Enterprise and the Internet. On the call today are Compuware President and Chief Operating Officer Bob Paul, Gomez Chief Executive Officer and President Jaime Ellertson; Compuware Executive Vice President and Chief Financial Officer Laura Fournier, Compuware Vice President of Strategy and Product Line Development, Mark Hillman, and Kim King, Vice President of Strategic Alliances for Compuware. Certain statements made during this conference call that are not historical facts, including those regarding the Company’s future plans, objectives, and expected performance are forward-looking statements within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this conference call. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. You should refer to and consider these factors when relying on such forward-looking information. The Company does not undertake and expressly disclaims any obligation to update or alter its forward-looking statements, whether as a result of new information, future events, or otherwise except as required by applicable law. For those of you who do not have a copy, I will begin by summarizing the press release.
